Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamasaki et al (US 20150346387 A1).
Yamasaki discloses a polyurethane elastomers used for optical materials [0312, 0348, 0349, 0351] prepared from 1,4-bis(isocyanatomethyl)cyclohexane containing 70 mol % or more and 95 mol % or less of a trans isomer relative to a total amount of a cis isomer and the trans isomer [abstract] and an active hydrogen containing component [0351] comprising a polyol and a polythiol [0353] wherein the polyol includes a higher molecular weight polyol having Mn of 400 or more [0259] that is preferably polytetramethylene ether glycol [0261, 0263, 0264, 0893, 0914, 1102]. The polythiol includes dithiols such as 1,3-propanedithiol [0288] and bis(mercaptoethyl)sulfide [0291]. The isocyanate component may contain an optional aromatic isocyanate [0249] including the isomers of diphenylmethane diisocyanate [0253]. The polyurethane may be prepared by the prepolymer method [0338-0340]. The polyurethane is used to make a plastic lens [0639] that includes a hard coat layer and an antireflection coating layer [0643]. 


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kuwamura et al (US 20100216905 A1). 
Kuwamura discloses an optical polyurethane resin used to form a lens [0097, 0128] comprising the reaction product of 1,4-bis(isocyanatomethyl)cyclohexane containing not less than 80% by mole of trans isomers [0130] and an active hydrogen compound component including polyols and/or polythiol components [0131] wherein the polyol includes a higher molecular weight polyol having Mn of 400 or more [0049] that is preferably polytetramethylene ether glycol [0050-0052]. The polythiol includes dithiols such as 1,3-propanedithiol [0075] and bis(mercaptoethyl)sulfide [0078]. The optical polyurethanes are prepared by a prepolymer method [0433-0435]. The isocyanate component may contain an optional aromatic isocyanate [0037] including the isomers of diphenylmethane diisocyanate [0041].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwamura et al (US 20100216905 A1) in view of Yamasaki et al (US 20150346387 A1).
Kuwamura, discussed above, does not disclose the lens comprising a hard coat layer and an anti-reflective coating layer. 
Yamasaki, also discussed above, discloses a lens prepared from 1,4-bis(isocyanatomethyl)cyclohexane, a polyether diol and a polythiol, just like Kuwamura. Yamasaki discloses that the lens may be laminated with a hard coat layer and an antireflection coating layer [0643]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have added the claimed hard coat and anti-reflective layer of the claims to the lens of Kuwamura because these layers are taught on similar lenses by Yamasaki. One would have been motivated to add the layers in order to improve the hardness of the lens and to reduce unwanted reflections. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766